Charles P. Daly, Chief Justice.
The judgment on the recognizance in this case must be discharged. The plaintiff, who gave the recognizance, was at the time of giving it a married woman. Her marriage was proved before the referee by the clergyman who celebrated it, and it is well settled that a married woman cannot be bound by a recognizance,' because it is not capable of being estreated. (Bennet v. Wilson, 3 M. & Selw. p. 1, per Le Blanc, J.; Petersdorf on Bail, 506.) Or, if capable, under the enabling acts, to enter into a recognizance as surety, she can only bind her separate estate, and that she does so must be expressed in the instrument. (Gosman v. Crugie, 69 N. Y. 87.)
Van Hoesen, J., concurred.
Judgment vacatéd.